PER CURIAM.
This appeal is from a non-final order which denied the motion of the defendant, British Marine Mutual Insurance Association, Ltd., to dismiss the complaint as to that defendant upon the ground that there was a lack of jurisdiction over the person of the defendant.1 It appears from the record filed that the issue clearly falls within the rule stated in Caribe & Panama Investments, S. A. v. Christensen, 375 So.2d 601 (Fla. 3d DCA 1979) and Yachts v. Ray Richard, Inc., 347 So.2d 779 (Fla. 3d DCA 1977), *383in that the complaint does not sufficiently allege a jurisdictional basis for service on the nonresident defendant and the factual allegations of an affidavit of the defendant fully negated the conclusory allegations of the complaint and no evidentiary hearing was had. Therefore, the order is reversed.
Reversed.

. The appellee has failed to file a brief.